Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-17 in the reply filed on 6/16/22 is acknowledged.  Claims 18-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on 6/16/22.
Specification
The use of various trademarks have been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15, ln 2 recites “an antistatic agents” which appears to be a misstatement of “an antistatic agent”.
Claim 17 is objected to because of the following informalities:  claim 17, ln 1 recites “The article of claim 15” which appears to be a misstatement of “The article of claim 16”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3, 5 and 8-9 recite the limitation "the average particle size" and it is unclear what exactly is meant by this.  There is no definition of the particle size, the method used for its determination, or the type of average contemplated (by weight, by volume, etc.).  Claims 2-17 are similarly unclear as claim 1 because they depend from claim 1, therefore all claims are unclear.
Also, claim 10 recites the limitation "the Izod impact is at least 20 ft./lb., alternatively at least 24 ft./lb." and it is unclear how units of ft/lb relates to a measure of impact strength.
Also, claim 14 recites the limitation "a melt flow rate of from about 1 g/10 min. to about 200 g/10 min." and it is unclear what exactly is meant by this because the corresponding temperature and applied load at measurement are not specified.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malacari ("EFFECT OF BOTH TALC FINENESS AND TALC LOADING ON HETEROGENEOUS NUCLEATION OF BLOCK COPOLYMER POLYPROPYLENE," Society of Plastics Engineers, Vol. 3, December 31, 2009 (COS-1381 PCT) (7 p.), already of record).
Malacari teaches a polymeric composition comprising a polyolefin polymer, the polyolefin polymer comprises polypropylene and polyethylene which would be an impact copolymer, and a nucleating agent (pg 1, right col, para. 2-5) having an average particle size of 1.5 or 0.6 micrometers (um); the nucleating agent is talc (pg 2, left col, para. 1); the composition comprises 250 ppm to 10,000 ppm of the nucleating agent (Table 2, Examiner notes that 1 wt % = 10,000 ppm); the polyolefin polymer has a melt flow rate of 20 g/10 min (=20 dg/min) (pg 1, right col, para. 5); and the composition further comprises an additive, wherein the additive is a slip agent (pg 2, left col, para. 2, “GMS as wetting agent”).
Claim Rejections - 35 USC § 103                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-10, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Malacari ("EFFECT OF BOTH TALC FINENESS AND TALC LOADING ON HETEROGENEOUS NUCLEATION OF BLOCK COPOLYMER POLYPROPYLENE," Society of Plastics Engineers, Vol. 3, December 31, 2009 (COS-1381 PCT) (7 p.), already of record).
Malacari teaches the invention as discussed above.
For claims 5-10, though Malacari does not teach the composition has an isotropic shrinkage less than the isotropic shrinkage of a comparable polymeric composition comprising the same polyolefin polymer and the same nucleating agent, but wherein the same nucleating agent has an average particle size greater than or equal to 2 um; the isotropic shrinkage of the composition is less than 80%; the isotropic shrinkage of the composition is 0% to 15%, 0% to 5%, or 0% to 1%; the composition has a differential shrinkage less than the differential shrinkage of a comparable polymeric composition comprising the same polyolefin polymer and the same nucleating agent, but wherein the same nucleating agent has an average particle size greater than or equal to 2 um; the composition has an increased Izod impact value of at least 25%, at least 50%, or 25% to 60%, as compared to a comparable polymeric composition comprising the same polymer and the same nucleating agent, but wherein the same nucleating agent has an average particle size greater than or equal to 2 um, and wherein Izod impact is measured by ASTM D-256-10; and the Izod impact is at least 20 ft./lb., alternatively at least 24 ft./lb., Malacari does teach the presence of talc as nucleator allows to enhance overall molding shrinkage in molded item minimizing warpage phenomenon (pg 4, right col, para. 2) and the higher loading of finer talc (D50 0.6 um) recorded an increment in impact resistance at room temperature versus neat PP (pg 4, left col, para. 3) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the composition have an isotropic shrinkage less than the isotropic shrinkage of a comparable polymeric composition comprising the same polyolefin polymer and the same nucleating agent, but wherein the same nucleating agent has an average particle size greater than or equal to 2 um; the isotropic shrinkage of the composition be less than 80%; the isotropic shrinkage of the composition be 0% to 15%, 0% to 5%, or 0% to 1%; the composition have a differential shrinkage less than the differential shrinkage of a comparable polymeric composition comprising the same polyolefin polymer and the same nucleating agent, but wherein the same nucleating agent has an average particle size greater than or equal to 2 um; the composition have an increased Izod impact value of at least 25%, at least 50%, or 25% to 60%, as compared to a comparable polymeric composition comprising the same polymer and the same nucleating agent, but wherein the same nucleating agent has an average particle size greater than or equal to 2 um, and wherein Izod impact is measured by ASTM D-256-10; and the Izod impact be at least 20 ft./lb., alternatively at least 24 ft./lb., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to perform routine experimentation for the purpose of optimizing the composition to mold products with low shrinkage and high impact resistance.  Please see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 for further details.
For claim 13, though Malacari does not teach the homopolymer comprises polypropylene and up to about 5 wt. % of another C2-C8 alpha olefin, Malacari does teach that the ethylene content of the block copolymer polypropylene is low (pg 1, right col, para. 3) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the homopolymer comprise polypropylene and up to about 5 wt. % of ethylene, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to perform routine experimentation for the purpose of optimizing the composition to mold products with high impact resistance.  Please see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 for further details.
For claims 16-17, Malacari teaches an article of manufacture comprising the polymeric composition of claim 1 (pg 2, left col, para. 2, “Extruded materials were molded into ISO specimens”). Though Malacari does not teach the article is an automobile part, a food container, a cap, a computer product, a fiber, a pipe, a film, a bottle, a non-food container, a cup, a lid, a plate, a tray, a blister pack, and artificial turf, Malacari does teach the low ethylene content block copolymer polypropylene (PP) are commercially important for their high impact resistance (pg 1, right col, para. 3) and since automobile part manufacture by molding is well known, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an automobile part with the composition in order to provide high impact resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743